UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1283



LARRY C. WEST,

                                              Plaintiff - Appellant,

          versus


G. C. WALL, Detective, Homicide Squad of the
Norfolk Police Department,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:06-cv-00640-RAJ)


Submitted:   September 5, 2007        Decided:   September 18, 2007


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry C. West, Appellant Pro Se. Bernard Anthony Pishko, Melvin
Wayne Ringer, CITY ATTORNEY’S OFFICE, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Larry C. West appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.           We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.             West v. Wall, No.

2:06-cv-00640-RAJ (E.D. Va. Mar. 19, 2007). We deny West’s motions

for general relief and dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -